Joe Zoll, plaintiff in error was informed against, tried and convicted of the crime of having in his possession intoxicating liquors with the intention of selling the same. The trial was had without objection before a jury composed of six men. He was found guilty and on October 30th, 1909, he was sentenced to serve a term of sixty days in the county jail and pay a fine of two hundred dollars. In his motion for a new trial, he alleges that the court erred in submitting said cause to a jury of six persons instead of empaneling a jury of twelve as provided by the Constitution. The question presented in this case has been passed upon in the case of William Dalton v. State, infra. For the reasons stated in the opinion in that case the judgment is reversed and the cause remanded with direction to grant a new trial. *Page 604